WHEELER, District Judge.
The protest in this case raised the question as to remission of duties on grain bags exported from this country and returned. The hoard of general appraisers allowed an error in the name of the vessel in one of the invoices to be corrected, *148and the duties to be remitted. This appeal is made by the government against that remission. To allow the correction of an invoice by filing a new one seems to be proper, and the decision of the board of general appraisers is affirmed, for the reasons stated by them. Decision affirmed.